DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2017/0355230) and further in view of Takahira (US 2006/0096689). 
As best depicted in Figure 2, Suzuki is directed to a tire construction comprising first and second working belt layers 72,73, a low angle belt layer 75 arranged between said working belt layers, and a radially outermost belt layer 74 (corresponds with claimed top protector belt).  Suzuki further states that said working belt layers are formed with cords (e.g. steel) inclined between 10 and 45 degrees with respect to a tire circumferential direction and  said low angle belt layer is formed with circumferentially oriented cords (+5 degrees with respect to a tire circumferential direction) (Paragraphs 36 and 38).  Suzuki also teaches the use of steel cords in said radially outermost belt layer.  In such an instance, however, Suzuki fails to specifically teach the use of cords having a specific energy absorption value.
In any event, it is well known and conventional to use high elongation cords in radially outermost belt layers since they are the first line of defense in protecting the underlying belt layers.  More particularly, outermost belt players provide protection or anti-cut properties to a given assembly of belt layers.  Takahira provides one example of using such high elongation steel cords in radially outermost belt layers for the benefits detailed above (Paragraphs 4, 9, and 16).  As such ,one of ordinary skill in the art at the time of the invention would have found it obvious to use the high elongation steel cord of Takahira in the radially outermost belt layer of Suzuki.  Lastly, Takahira teaches a 5x0.38 construction and such mimics that disclosed by Applicant as being an inventive cord, suggesting that the cord of Takahira would demonstrate an energy absorption in accordance to the claims (no evidence that additional factors contribute to the claimed energy absorption).           
	Regarding claims 8-10, Figure 1 depicts the claimed arrangement.
	With respect to claims 12 and 14, as detailed above, Takahira teaches a 5x0.38 construction.  
Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Takahira as applied in claim 1 above and further in view of Susutoglu (US 6,041,839). 
As detailed above, Suzuki teaches a tire construction comprising a low angle belt layer sandwiched between first and second working belt layers.  In such an instance, though, Suzuki is silent with respect to specific cord constructions in said working belt layers.
Susutoglu is similarly directed to a tire construction comprising a plurality of working belt layers 62,64,66.  Susutoglu further teaches a specific 4+3 steel cord construction designed to provide high corrosion resistance (Column 1, Lines 20+ and Column 3, Lines 55+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the steel cords of Susutoglu in the working belt layers of Suzuki for the benefits detailed above.  It is particularly noted that the steel cords of Susutoglu are specifically designed for belt layers other than a radially outermost belt layer and thus, the use of said cords in the modified tire of Suzuki in view of Takahira remains consistent with the disclosures of the references. 
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Takahira as applied in claim1 above and further in view of D’haene (US 2002/0150786, of record). 
As detailed above, the tire of Suzuki includes a radially outermost belt layer 74 that can be formed with steel cords.  In such an instance, however, Suzuki is silent with respect to specific cord constructions.
In any event, it is well known known to use high elongation cords that demonstrate high flexibility and cut resistance in radially outermost belt layers (designed to protect underlying working belt layers).  D’haene provides one example using a high elongation cord formed with five filaments, each having a diameter of at  least 0.3 mm (Paragraph 13).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of known high elongation cords in the radially outermost belt layer of Suzuki.      
6.	Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Takahira as applied in claim 1 above and further in view of Ascanelli (US 2013/0118668).
As detailed above, Suzuki teaches a tire construction including a low angle belt (circumferential belt layer), wherein said belt comprises high elongation cords (Paragraph 13).  More particularly, Suzuki states that such cords are obtained by twisting together a plurality of strands formed by a plurality of wires that are twisted together.  Suzuki, though, is silent with respect to specific types of high elongation cords.
In any event, a wide variety of high elongation cords are commonly used in tire belt layers.  Ascanelli, for example, teaches the use of high elongation cords formed with at least two strands and each strand includes at least 4 filaments (Paragraphs 70 -74).  This general disclosure encompasses 3x7 constructions and 3x6 constructions.  One of ordinary skill in the art at the time of the invention  would have found it obvious to use any number of commonly used high elongation cords, including those required by the claims, in the low angle belt of Suzuki.
7.	Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Takahira as applied in claim 1 above and further in view of Hardy (US 7,404,425). 
 	As detailed above, Suzuki teaches a tire construction including a low angle belt (circumferential belt layer), wherein said belt comprises high elongation cords (Paragraph 13).  More particularly, Suzuki states that such cords are obtained by twisting together a plurality of strands formed by a plurality of wires that are twisted together.  Suzuki, though, is silent with respect to specific types of high elongation cords.
In any event, a wide variety of high elongation cords are commonly used in tire belt layers.  Hardy, for example, teaches a wide variety of conventional high elongation cords, including 4x4 constructions formed with filaments having diameters between 0.15 mm and 0.30 mm (Column 5, Lines 20+).  One of ordinary skill in the art at the time of the invention  would have found it obvious to use any number of commonly used high elongation cords, including those required by the claims, in the low angle belt of Suzuki.   
 8.	Claim(s) 1, 2-7, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and further in view of Uchio (US 5,839,264). 
As best depicted in Figure 2, Suzuki is directed to a tire construction comprising first and second working belt layers 72,73, a low angle belt layer 75 arranged between said working belt layers, and a radially outermost belt layer 74 (corresponds with claimed top protector belt).  Suzuki further states that said working belt layers are formed with cords (e.g. steel) inclined between 10 and 45 degrees with respect to a tire circumferential direction and  said low angle belt layer is formed with circumferentially oriented cords (+5 degrees with respect to a tire circumferential direction) (Paragraphs 36 and 38).  Suzuki also teaches the use of steel cords in said radially outermost belt layer.  In such an instance, however, Suzuki fails to specifically teach the use of cords having a specific energy absorption value.
Uchio, on the other hand, is similarly directed to a tire construction and teaches the use of specific high elongation cords in at least the radially outermost belt layer (Column 2, Lines 4-20).  More particularly, said cord has a 3x3, 3x4, 4x3, or 4x4 cord construction.  Uchio states that such a cord provides high resistance to shearing impact and stone penetration (Column 1, Lines 55+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the high elongation cords of Uchio in the tire of Suzuki for the benefits detailed above.  Additionally, it appears that high elongation steel cords necessarily correspond with energy absorption values in accordance to the claimed invention (based on Applicant’s original disclosure).   
With respect to claims 3-7, Uchio suggests the use of specific high elongation cords in at least the radially outermost belt layer.  One of ordinary skill in the art at the time of the invention would have found it obvious to use such cords in all of the belt layers of Suzuki given such a general disclosure.  Furthermore, the general disclosure of high elongation cords would have been recognized as encompassing cords having elongations at the claimed breaking loads (claimed elongations are consistent with the general disclosure of high elongation cords). 
Regarding claims 17 and 18, Uchio suggests the use of specific high elongation cords in at least the radially outermost belt layer.  As detailed above, the low angle belt layer of Suzuki is in fact formed with a high elongation cord.  As such, the specific use of high elongation cords taught by Uchio in the tire of Suzuki would have been obvious.   
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 16, 20220